—In an action to recover damages for personal injuries, the defendant Board of Managers of Southampton Meadows Condominium appeals, as limited by its brief, from so much of an order of the Supreme Court, Suffolk County (Gerard, J.), dated December 7, 1998, as granted the plaintiff’s motion for summary judgment on the issue of liability under Labor Law § 240 (1) insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The plaintiff established his entitlement to partial summary judgment on the issue of liability under Labor Law § 240 (1). The plaintiff was required to walk across a plank that had been placed across a three-feet-deep trench at a construction site. While walking across the plank carrying a hose over his shoulder, the plank became dislodged and the plaintiff fell, sustaining injuries (see, Covey v Iroquois Gas Transmission Sys., 89 NY2d 952). In opposition, the appellant provided unsworn and hearsay statements that were insufficient to defeat the plaintiff’s motion (see, Zuckerman v City of New York, 49 NY2d 557). O’Brien, J. P., Santucci, Florio and Smith, JJ., concur.